                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         JASON A. SMITH,
                                  11                                                     Case No. 19-02119 BLF (PR)
                                                       Plaintiff,
                                  12                                                     ORDER OF PERSONAL SERVICE
Northern District of California




                                                 v.                                      ON DEFENDANT DR. RACHEL
 United States District Court




                                  13                                                     ROSS
                                  14     DR. LAW FU, et al.,
                                  15                  Defendants.
                                  16

                                  17

                                  18          Plaintiff, a California state prisoner, filed a civil rights complaint in pro se pursuant
                                  19   to 42 U.S.C. § 1983 against medical officials at the Correctional Training Facility
                                  20   (“CTF”). Dkt. No. 1. The Court granted Defendants Law Fu, Dr. Mark Kowall, M.
                                  21   Votaw, and S. Posson’s motions for summary judgment. Dkt. Nos. 51, 52. The only
                                  22   remaining claim is against Dr. Rachel Ross. To date, there has been no response to the last
                                  23   summons that was sent to Dr. Ross at the address provided by Plaintiff. Dkt. No. 55.
                                  24   Accordingly, there is no indication that Defendant Dr. Ross has been served in this matter
                                  25   at the address provided by Plaintiff.
                                  26          In the interest of justice, the Court will order the Marshal to personally serve the
                                  27   complaint. The Clerk shall issue summons and the United States Marshal shall serve,
                                  28   without prepayment of fees, the summons, a copy of the complaint, Dkt. No. 1, with all
                                   1   attachments, a copy of the Court’s orders of service, Dkt. Nos. 6 and 55, and a copy of this
                                   2   order on Defendant Dr. Rachel Lee Ross at 2941 Sunrise Blvd., Suite 210, Rancho
                                   3   Cordova, CA 95742.
                                   4            Plaintiff is advised that it is ultimately his responsibility to have the summons and
                                   5   complaint served within the time allowed by Rule 4(m) or face dismissal of his complaint.
                                   6   Accordingly, if personal service is not successful at the address provided by Plaintiff,
                                   7   absent a showing of good cause, the claims against Defendant Dr. Ross are subject to
                                   8   dismissal without prejudice. See Walker v. Sumner, 14 F.3d 1415, 1421-22 (9th Cir. 1994)
                                   9   (holding prisoner failed to show cause why prison official should not be dismissed under
                                  10   Rule 4(m) where prisoner failed to show he had provided Marshal with sufficient
                                  11   information to effectuate service).
                                  12            IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: __May 7, 2021______                          ________________________
                                                                                           BETH LABSON FREEMAN
                                  14
                                                                                           United States District Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24
                                       Order of Personal Service on Defendant Ross
                                  25   P:\PRO-SE\EJD\CR.19\02119Smith_pers_svc(Ross)

                                  26

                                  27

                                  28                                                   2
